COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER WITHDRAWING MEDIATION ORDER

Appellate case name:             Union Pacific Railroad Company v. In the Estate of Geronimo,
                                 Gutierrez, deceased and Amelia Gutierrez and Adrian Gutierrez,
                                 Individually in their Capacities as Dependents of Geronimo Gutierrez,
                                 deceased and Amelia Gutierrez, in her capacity as Administratrix of
                                 the Estate of Geronimo Guti

Appellate case number:           01-12-01029-CV

Date motion filed:               December 17, 2012

Type of Motion:                  Objection to Mediation

Party filing motion:             Appellee

Trial court case number: 380337401

Trial court:                     Co Civil Ct at Law No 4 of Harris County

      It is ORDERED that Appellee’s objection to mediation is granted. We withdraw
our Mediation Order dated November 30, 2012.

Judge’s signature: /s/ James P. Sharp, Jr.
                   X Acting individually

Date: December 18, 2012i
i
        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).